Reade, J.
Prior to 1829, it was settled by the authority of elementary writers, and by the decisions of our own Courts, that an unregistered incumbrance would be upheld by the Courts of Equity against a subsequent registered incumbrance or conveyance with notice of the former, and that creditors and purchasers for value were affected by notice of prior equities ; and that such notice might be proved by parol. And such is the law now except in regard to deeds in trust and mortgages which, though good between the parties, are void both in law and equity against creditors and purchasers for value unless and until they are registered ; and then only from and after such registration.
^ In lth^9 an Act was passed declaring that “ no deed in trust or mortgage * * 'x' shall be valid at law to pass any property as against creditors and purchasers for a valuable consideration * * * but from the registration,” &c. Rev. Code, chap. 37, see. 22. Since that Statute the decisions have been uniform that deeds in trust and mortgages are of no validity whatever *364as against purchasers for value and creditors unless they are registered ; and that they take effect only from and after registration, just as if they had been executed then and there, Fleming v. Burgen, 2 Ired. Eq. 584; Leggett v. Bullock, Busb. 283.
It is not necessary that we should consider the other points made, as to the sufficiency of the notice; because no notice, however full or formal, will supply the want of registration.
But note, this is only in regard to deeds in trust and mortgages. In regard to other prior equities and notice, the doctrine remains as before 1829. And note also, that there is no allegation that the plaintiff was prevented from having his deed registered by the fraud of the defendant.
There is error. Venire de novo.
Per Curiam:. Judgment reversed.